Exhibit 10.10

 





 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

DRAFTKINGS INC.

 

and

 

DEAC NV Merger Corp.

 

and

 

JASON ROBINS

 

Dated as of April 23, 2020

 



 

 



 

 

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of April 23, 2020, is
entered into by and among DraftKings Inc., a Delaware corporation
(“DraftKings”), Jason Robins (the “CEO”) and DEAC NV Merger Corp., a Nevada
corporation (“Newco”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the BCA (as defined below). Following the NV
Merger, Newco as the surviving entity will change its name to DraftKings Inc.

 

RECITALS

 

WHEREAS, DraftKings, SBTech (Global) Limited, a company limited by shares,
incorporated in Gibraltar and continued as a company under the Isle of Man
Companies Act 2006, with registration number 014119V (“SBT”), the SBT
shareholders, Shalom Meckenzie, in his capacity as the SBT Sellers’
Representative, Diamond Eagle Acquisition Corp., a Delaware corporation
(“DEAC”), Newco, a wholly-owned Subsidiary of DEAC, and DEAC Merger Sub Inc., a
Delaware corporation and a wholly-owned subsidiary of DEAC (“Merger Sub”)
entered into a Business Combination Agreement, dated as of December 22, 2019, as
amended by Amendment No. 1 thereto, dated as of April 7, 2020 (the “BCA”),
pursuant to which (i) DEAC will change its jurisdiction of incorporation to
Nevada by merging with and into Newco, with Newco surviving the merger and
changing its name to DraftKings Inc., (ii) following the reincorporation, Merger
Sub will merge with and into DraftKings, with DraftKings surviving the merger
(the “DK Merger”) and (iii) immediately following the DK Merger, Newco will
acquire all of the issued and outstanding share capital of SBT, such that upon
consummation of the foregoing transactions (the “Transactions”), DraftKings and
SBT will be wholly-owned subsidiaries of Newco.

 

WHEREAS, pursuant to the BCA, DraftKings is required to (i) effect the DK
Preferred Stock Conversion as of immediately prior to the DK Merger Effective
Time and (ii) immediately following the DK Preferred Stock Conversion and
immediately prior to the DK Merger Effective Time, amend and restate the DK
Charter to implement the Dual Class Structure as set forth in Article IV of the
Amended and Restated New DK Charter (such amended and restated DK Charter, the
“A&R DK Charter”), and in connection therewith, all shares of common stock of
DraftKings, par value $0.001 per share (“DK Common Stock”), will convert into
the right to receive (i) in the case of all stockholders of DraftKings
(including the CEO), the same number of shares of Class A common stock, par
value $0.001 per share, of DraftKings (“DK Class A Common Stock”), and (ii) in
the case of the CEO, pursuant to the Share Exchange (as defined below) such
additional number of shares of Class B common stock, par value $0.001 per share,
of DraftKings (“DK Class B Common Stock”) such that as of immediately following
the completion of the Transactions, the CEO shall have ninety percent (90%) of
the voting power of the capital stock of Newco on a fully-diluted basis at such
time.

 

WHEREAS, in accordance with the BCA, immediately following the adoption of the
A&R DK Charter and immediately prior to the DK Merger Effective Time, DraftKings
shall issue to the CEO (i) 1,659,078 shares of DK Class A Common Stock (the “CEO
Class A Shares”, which, for the avoidance of doubt, do not include any shares of
DK Class A Common Stock to which the CEO may be entitled to as a result of the
vesting of any DraftKings options, restricted stock units or warrants) and (ii)
393,013,951 shares of DK Class B Common Stock (the “CEO Class B Shares”, and
together with the CEO Class A Shares, the “Shares”), in exchange for 1,659,078
shares of DK Common Stock held by the CEO (the “Old DK Shares”), on the terms
and subject to the conditions set forth herein (the “Share Exchange”).

 



 

 

 

WHEREAS, in accordance with the BCA, pursuant to the DK Merger, the CEO Class A
Shares will be converted into the right to receive shares of New DK Class A
Common Stock, and the CEO Class B Shares will be converted into the right to
receive shares of New DK Class B Common Stock (and together with the exchange of
such Shares in accordance with the DK Merger, the “Merger Share Exchange”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:

 

ARTICLE I

the share exchange

 

Section 1.1            Share Exchange. Upon the terms and subject to the
conditions of this Agreement, at the Share Exchange Closing (as defined below),
DraftKings agrees to issue the Shares to the CEO, and in exchange therefor, the
CEO shall deliver to DraftKings the certificates representing the Old DK Shares.

 

Section 1.2            Share Exchange Closing.

 

(a)       DraftKings will deliver to the CEO evidence of the issuance of the
Shares registered in the name of the CEO, and the CEO will deliver to DraftKings
the certificates representing the Old DK Shares. Subject to the satisfaction of
the conditions set forth in Article V, such deliveries shall occur on the
Closing Date (the “Share Exchange Closing”). For the avoidance of doubt, the
Share Exchange Closing shall occur immediately following the adoption of the A&R
DK Charter and immediately prior to the DK Merger Effective Time on the Closing
Date.

 

(b)       The documents to be delivered at the Share Exchange Closing by or on
behalf of the parties hereto pursuant to this Article I shall be delivered by
electronic transfer of documents (including any stock certificates) and
signature pages to avoid the necessity of a physical Share Exchange Closing.

 

Section 1.3            Share Exchange and Merger Share Exchange Tax Reporting.
Newco and DraftKings each agree to treat and report for applicable income tax
purposes (i) the Share Exchange with respect to the CEO Class A Shares as a
tax-free “reorganization” within the meaning of Section 368(a)(1)(E) of the Code
(and corresponding provisions of applicable state and local law), and (ii) the
Merger Share Exchange as a tax-free “reorganization” within the meaning of
Section 368(a)(1)(A) of the Code (and corresponding provisions of applicable
state and local law). Neither Newco nor DraftKings shall report any income to or
with respect to the CEO in respect of the Share Exchange or the issuance of the
CEO Class B Shares or the New DK Class B Common Stock for tax purposes. None of
Newco, DraftKings or the CEO shall take any position inconsistent with the
foregoing two sentences, including on any financial statement, tax return or in
any administrative or judicial action or proceeding, unless otherwise required
pursuant to a determination as defined in Section 1313 of the Code. The parties
hereto adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
The CEO shall not make an election pursuant to Section 83(b) of the Code with
respect to the CEO Class B Shares or the New DK Class B Common Stock.

 



 2 

 

 

Section 1.4            Indemnification for Taxes. Newco and DraftKings shall
jointly and severally indemnify and hold harmless the CEO, on an after-tax basis
and determined on a with or without basis, from and against any federal, state
and local taxes resulting from the Share Exchange itself with respect to, or as
a result of, the receipt of the CEO Class B Shares or any income recognized by
the CEO with respect to the CEO Class B Shares received by the CEO in connection
with the Share Exchange or the New DK Class B Common Stock received by the CEO
in exchange for the CEO Class B Shares (including interest and penalties, and
costs and expenses incurred in connection with any audit, examination, inquiry
or other action or proceeding with respect to the foregoing (including the
documented fees and disbursements of the CEO’s counsel related thereto)).
Without limiting the foregoing, such taxes shall include income, net investment,
withholding, payroll, employment, social security, and unemployment taxes. Any
indemnity payable by Newco and DraftKings pursuant to this Section 1.4 shall not
take into account as a reduction of the indemnity payment any tax basis or other
tax attribute created by the income that produced the tax, and shall be paid
within 5 days of the CEO's written request, and such request may be made as the
CEO incurs the indemnification costs and expenses or as the CEO becomes liable
for the tax (or interest and penalties). This Section 1.4 will provide the
exclusive remedy against Newco and DraftKings for any breach of any
representation, warranty, covenant or other claims arising out of or relating to
Section 1.3 and Section 1.4 of this Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF DRAFTKINGS

 

DraftKings represents and warrants to the CEO and Newco as of the date hereof
that:

 

Section 2.1            Existence and Power. DraftKings is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. DraftKings has the requisite corporate power and authority to own
or lease all of its properties and assets and to carry on its business as it is
now being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary.

 



 3 

 

 

Section 2.2            Authorization. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
DraftKings, and this Agreement is a valid and binding obligation of DraftKings,
enforceable against it in accordance with its terms.

 

Section 2.3            . Approvals. The transactions contemplated by this
Agreement, including without limitation the issuance of the Shares and the
compliance with the terms of this Agreement, have been duly and validly
authorized by all necessary corporate consent and authorizations on the part of
DraftKings, and no other corporate actions on the part of DraftKings are
necessary to authorize the execution and delivery by DraftKings of this
Agreement.

 

Section 2.4            Valid Issuance. Upon their issuance, the Shares will have
been duly authorized by all necessary corporate action and will be validly
issued, fully paid and non-assessable, will not subject the holders thereof to
personal liability and will not be subject to any preemptive or similar rights.
The voting rights provided for in the terms of the Shares are validly authorized
and shall not be subject to restriction or limitation in any respect.

 

Section 2.5            Non-Contravention. The execution, delivery and
performance of this Agreement, and the consummation by DraftKings of the
transactions contemplated hereby, will not (i) violate or result in a breach of
any provision of law to which DraftKings is subject; (ii) conflict with, violate
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both would constitute a default) under,
any provision of the A&R DK Charter or the bylaws of DraftKings; or (iii)
violate or result in a violation of, conflict with or constitute or result in a
default (whether after the giving of notice, lapse of time or both) under,
accelerate any obligation under, or give rise to a right of termination of, the
BCA.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CEO

 

The CEO represents and warrants to DraftKings and Newco as of the date hereof
that:

 

Section 3.1            Authorization. The CEO has all requisite power and
authority to enter into, deliver and perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of the CEO, and this
Agreement is a valid and binding obligation of the CEO, enforceable against the
CEO in accordance with its terms.

 

Section 3.2            Non-Contravention.Section 3.3

 

Section 3.4 Section 3.5The execution, delivery and performance of this
Agreement, and the consummation by the CEO of the transactions contemplated
hereby, will not (i) violate or result in a breach of any provision of law to
which the CEO is subject; (ii) violate or result in a violation of, conflict
with or constitute or result in a default (whether after the giving of notice,
lapse of time or both) under, accelerate any obligation under, or give rise to a
right of termination of, any contract, permit, license, authorization, agreement
or any other instrument to which the CEO is a party or by which the CEO is
bound; or (iii) result in the creation or imposition of any liens on any of the
Old DK Shares.

 

Section 3.3            Title to InterestsSection 3.4. The CEO is the sole
beneficial owner of the Old DK Shares and has good title to the Old DK Shares,
free and clear of any liens, other than restrictions under applicable securities
laws or as set forth under the A&R DK Charter. The CEO is not a party to any
option, warrant, purchase right or other contract or commitment that could
require the CEO to sell, transfer, or otherwise dispose of any Old DK Shares
(other than this Agreement and the BCA).

 

Section 3.4            . Acquisition for Own Account. The CEO is acquiring the
Shares for his own account and not with a view to the distribution thereof in
violation of the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
(the “Securities Act”).

 

Section 3.5            No Registration.(a) The CEO understands that (i) the
Shares have not been registered under the Securities Act or any state securities
laws, and are being issued in a transaction exempt from the registration
requirements thereof and (ii) the Shares may not be sold unless such disposition
is registered under the Securities Act and applicable state securities laws or
is exempt from registration thereunder.

 



 4 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF NewCo

 

Newco represents and warrants to DraftKings and the CEO as of the date hereof
that:

 

Section 4.1            Existence and Power. Newco is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada. Newco has the requisite corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.

 

Section 4.2            Authorization. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
Newco, and this Agreement is a valid and binding obligation of Newco,
enforceable against it in accordance with its terms.

 



 5 

 

 

Section 4.3.            Approvals. The transactions contemplated by this
Agreement, and the compliance with the terms of this Agreement, have been duly
and validly authorized by all necessary corporate consent and authorizations on
the part of Newco, and no other corporate actions on the part of Newco are
necessary to authorize the execution and delivery by Newco of this Agreement.

 

Section 4.4            Valid Issuance. Upon their issuance, the shares of New DK
Class A Common Stock and New DK Class B Common Stock issued to the CEO in
respect of the Shares in the Merger Share Exchange will have been duly
authorized by all necessary corporate action and will be validly issued, fully
paid and non-assessable, will not subject the holders thereof to personal
liability and will not be subject to any preemptive or similar rights. The
voting rights provided for in the terms of such shares of New DK Class A Common
Stock and New DK Class B Common Stock shall be validly authorized and shall not
be subject to restriction or limitation in any respect.

 

Section 4.5            Non-Contravention. The execution, delivery and
performance of this Agreement, and the consummation by Newco of the transactions
contemplated hereby, will not (i) violate or result in a breach of any provision
of law to which Newco is subject; (ii) conflict with, violate or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both would constitute a default) under, any provision
of the articles of incorporation or bylaws of Newco; or (iii) violate or result
in a violation of, conflict with or constitute or result in a default (whether
after the giving of notice, lapse of time or both) under, accelerate any
obligation under, or give rise to a right of termination of, the BCA.

 

ARTICLE V

CONDITIONS TO SHARE EXCHANGE CLOSING

 

Section 5.1            Conditions to Each Party’s Obligation To Effect the Share
Exchange. The respective obligations of the parties hereunder to effect the
Share Exchange shall be subject to the following conditions:

 

(a)   No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Share Exchange shall be in effect.

 

(b)   Satisfaction of BCA Closing Conditions. The conditions set forth in
Article XI of the BCA shall have been satisfied or irrevocably waived in
accordance with the terms and conditions thereunder (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions), and the parties to the BCA shall
stand ready, willing and able to complete the Transactions.

 



 6 

 

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given,
delivered and/or provided (a) when delivered personally, (b) when sent by
facsimile (which is confirmed by a printed confirmation produced by the sending
machine) or (c) when delivered when dispatched for overnight delivery by Federal
Express or a similar courier, in either case, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

 

(a)   if to DraftKings, to:

 

DraftKings Inc.

222 Berkeley St

Boston, MA 02116

Attention: Stanton Dodge

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Scott D. Miller

Fax: (212) 291-9101

 

(b)   if to the CEO, to:

 

Jason Robins

c/o DraftKings Inc.

222 Berkeley St

Boston, MA 02116

 

with a copy to:

 

Orrick, Herrington & Sutcliffe, LLP

1000 Marsh Road

Menlo Park, CA 94025

Attention: Bill Hughes; Christine McCarthy

 



 7 

 

 

(c)   if to Newco, to:

 

DEAC NV Merger Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

 

with a copy to (which shall not constitute a notice):

Winston & Strawn LLP

333 South Grand Avenue, 38th Floor

Los Angeles, CA 90071

Attention: Joel L. Rubinstein

Fax: (212) 294-4700

 

Section 6.2            Further Assurances. Each party hereto shall do and
perform or cause to be done and performed all further acts and shall execute and
deliver all other agreements, certificates, instruments and documents as any
other party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 6.3            Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is duly executed and delivered by DraftKings, Newco and the CEO. No failure
or delay by any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 6.4            Fees and Expenses. Each party hereto shall pay all of its
own fees and expenses (including attorneys’ fees) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

Section 6.5            Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto, such consent not to be
unreasonably withheld or delayed.

 

Section 6.6            Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof. The parties hereto agree that any suit, action or proceeding
brought by either party to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Clark County Business Court, or if
such court lacks jurisdiction, any other federal or state court located in the
State of Nevada. Each of the parties hereto submits to the jurisdiction of any
such court in any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of, or in connection with, this Agreement
or the transactions contemplated hereby and hereby irrevocably waives the
benefit of jurisdiction derived from present or future domicile or otherwise in
such action or proceeding. Each party hereto irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.

 



 8 

 

 

Section 6.7            Waiver Of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.7.

 

Section 6.8            Entire Agreement. This Agreement and the BCA constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement (i.e., the Share Exchange), and this Agreement and the BCA
supersede all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement (i.e., the Share Exchange).

 

Section 6.9            Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
enforced to the maximum extent permissible and the balance of this Agreement
shall be enforced in accordance with its terms.

 

Section 6.10        Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

Section 6.11        Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity.

 

[Remainder of page intentionally left blank]

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 



  DRAFTKINGS INC., a Delaware corporation       By:  /s/ R. Stanton Dodge    
Name: R. Stanton Dodge
Title: Chief Legal Officer               JASON ROBINS       By:  /s/ Jason
Robins               DEAC NV MERGER CORP., a Nevada corporation       By:  /s/
Eli Baker     Name: Eli Baker
Title: President and Secretary



 



 

 



[Share Exchange Agreement Signature Page]

 

   



 

